—Appeal by the plaintiffs from three orders of the Supreme Court, Queens County (Milano, J.), dated February 13, 1992, May 27, 1992, and February 3, *2781993, respectively, and a judgment of the same court, dated May 13,1993.
Ordered that the appeals from the orders are dismissed; and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice Milano in the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeals from the intermediate orders must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the orders are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.